                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 19-cv-00464-PAB

PERFORMIX LLC, a Colorado limited liability company,

       Plaintiff,

v.

GENERAL NUTRITION CORPORATION, a Pennsylvania corporation,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on the complaint [Docket No. 1].

Plaintiff states that this Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket No.

1 at 4, ¶ 3.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Plaintiff asserts that this Court has diversity jurisdiction under 28

U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). The facts presently alleged are insufficient to establish plaintiff’s

citizenship.

       The complaint alleges that plaintiff “is a Colorado limited liability company, with

its principal place of business” in New York, New York. Docket No. 1 at 4, ¶ 1. To the

extent this statement can be read as affirmatively pleading plaintiff’s citizenship for

purposes of diversity jurisdiction, it is deficient. The citizenship of a limited liability

company is determined not by its state of organization or principal place of business,

but by the citizenship of all of its members. See Siloam Springs Hotel, LLC v. Century

Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015) (“[I]n determ ining the citizenship of

an unincorporated association for purposes of diversity, federal courts must include all



                                                2
the entities’ members.”). Because plaintiff has not identified each of its members or the

citizenship of those members, the Court is presently unable to determine plaintiff’s

citizenship and whether the Court has subject matter jurisdiction. Wherefore, it is

       ORDERED that, on or before 5:00 p.m. on March 1, 2019, plaintiff shall show

cause why this case should not be dismissed due to the Court’s lack of subject matter

jurisdiction.


       DATED February 20, 2019.

                                         BY THE COURT:


                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         United States District Judge




                                            3
